                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
SHERRY MARTIN                 :       Civ. No. 3:18CV00914(SALM)
                              :
v.                            :
                              :
ANDREW M. SAUL,               :       August 16, 2019
COMMISSIONER, SOCIAL          :
SECURITY ADMINISTRATION1      :
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Plaintiff, Sherry Martin (“plaintiff”), brings this appeal

pursuant to §205(g) of the Social Security Act (“the Act”), as

amended, seeking review of a final decision by the Commissioner

of the Social Security Administration (the “Commissioner”)

denying her application for Disability Insurance Benefits

(“DIB”). Plaintiff has moved for an order reversing the decision

of the Commissioner, or in the alternative, for remand [Doc.

#21]. Defendant has filed a motion for an order affirming the

decision of the Commissioner [Doc. #25]. The parties have filed

a joint statement of facts. See Doc. #21-2.

    For the reasons set forth below, plaintiff’s Motion to

Reverse or Remand [Doc. #21] is GRANTED, to the extent that it




1 Andrew M. Saul was confirmed as Commissioner of the Social
Security Administration on June 4, 2019. He is now the proper
defendant. See Fed. R. Civ. P. 25(d); 42 U.S.C. §405(g). The
Clerk of the Court is directed to update the docket accordingly.
                                  1
seeks remand for further proceedings, and defendant’s Motion for

an Order Affirming the Decision of the Commissioner [Doc. #25]

is DENIED.

I.   PROCEDURAL HISTORY

     Plaintiff filed an application for DIB on December 5, 2014,

alleging disability beginning July 2, 2009. See Certified

Transcript of the Administrative Record, Doc. #11 and

attachments, compiled on June 30, 2018, (hereinafter “Tr.”) at

218. Plaintiff’s application was denied initially on January 21,

2015, see Tr. 94-103, and upon reconsideration on October 13,

2015, see Tr. 106-23.

     On May 2, 2017, plaintiff, represented by non-Attorney

representative David McCluskey,2 appeared and testified before

Administrative Law Judge (“ALJ”) John Aletta. See Tr. 53-81.

Vocational Expert (“VE”) Susan Gaudet also testified at the

hearing. See Tr. 81-93. On June 1, 2017, the ALJ issued an

unfavorable decision. See Tr. 21-36. On April 18, 2018, the

Appeals Council denied plaintiff’s request for review, thereby

making the ALJ’s June 1, 2017, decision the final decision of

the Commissioner. See Tr. 1-4. The case is now ripe for review

under 42 U.S.C. §405(g).




2 Plaintiff is now represented by Attorney Olia M. Yelner. See
Doc. #21 at 1.
                                2
II.   STANDARD OF REVIEW

      The review of a Social Security disability determination

involves two levels of inquiry. First, the court must decide

whether the Commissioner applied the correct legal principles in

making the determination. See Balsamo v. Chater, 142 F.3d 75, 79

(2d Cir. 1998). Second, the court must decide whether the

determination is supported by substantial evidence. See id.

Substantial evidence is evidence that a reasonable mind would

accept as adequate to support a conclusion; it is more than a

“mere scintilla.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)). The reviewing court’s responsibility is to ensure

that a claim has been fairly evaluated by the ALJ. See Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983).

      The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.”). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

                                 3
the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have [his] disability determination

made according to the correct legal principles.” Johnson v.

Bowen, 817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir.

1984). The ALJ is free to accept or reject the testimony of any

witness, but a “finding that the witness is not credible must

nevertheless be set forth with sufficient specificity to permit

intelligible plenary review of the record.” Williams ex rel.

Williams v. Bowen, 859 F.2d 255, 260-61 (2d Cir. 1988). It is

well established that “an ALJ’s credibility determination is

generally entitled to deference on appeal.” Selian v. Astrue,

708 F.3d 409, 420 (2d Cir. 2013); see also Kessler v. Colvin, 48

F. Supp. 3d 578, 595 (S.D.N.Y. 2014) (“A federal court must

afford great deference to the ALJ’s credibility finding, since

the ALJ had the opportunity to observe the claimant’s demeanor

while the claimant was testifying.” (citation and internal

quotation marks omitted)); Pietrunti v. Dir., Office of Workers’

Comp. Programs, 119 F.3d 1035, 1042 (2d Cir. 1997) (“Credibility

findings of an ALJ are entitled to great deference and therefore

                                4
can be reversed only if they are patently unreasonable.”

(citation and internal quotation marks omitted)).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012). “[W]hether there is substantial evidence supporting the

appellant’s view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ’s

decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d

Cir. 2013).

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

42 U.S.C. §423(a)(1).

    To be considered disabled under the Act and therefore

entitled to benefits, plaintiff must demonstrate that she is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

                                5
must be “of such severity that [she] is not only unable to do

[her] previous work but cannot, considering [her] age,

education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.”

42 U.S.C. §423(d)(2)(A); see also 20 C.F.R. §404.1520(c)

(requiring that the impairment “significantly limit[] ...

physical or mental ability to do basic work activities[]” to be

considered “severe”).3

     There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520. In the Second

Circuit, the test is described as follows:

     First, the Secretary considers whether the claimant is
     currently engaged in substantial gainful activity. If
     [she] is not, the Secretary next considers whether the
     claimant has a “severe impairment” which significantly
     limits [her] physical or mental ability to do basic work
     activities. If the claimant suffers such an impairment,
     the third inquiry is whether, based solely on medical
     evidence, the claimant has an impairment which is listed
     in Appendix 1 of the regulations. If the claimant has

3 Some of the Regulations cited in this decision, particularly
those applicable to the review of medical source evidence, were
amended effective March 27, 2017. Those “new regulations apply
only to claims filed on or after March 27, 2017.” Smith v.
Comm’r, 731 F. App’x 28, 30 n.1 (2d Cir. 2018) (summary order).
Where a plaintiff’s claim for benefits was filed prior to March
27, 2017, “the Court reviews the ALJ’s decision under the
earlier regulations[.]” Rodriguez v. Colvin, No.
3:15CV1723(DFM), 2018 WL 4204436, at *4 n.6 (D. Conn. Sept. 4,
2018); White v. Comm’r, No. 2:17CV04524(JS), 2018 WL 4783974, at
*4 (E.D.N.Y. Sept. 30, 2018) (“While the Act was amended
effective March 27, 2017, the Court reviews the ALJ’s decision
under the earlier regulations because the Plaintiff’s
application was filed before the new regulations went into
effect.” (citation omitted)).
                                6
      such an impairment, the Secretary will consider [her]
      disabled without considering vocational factors such as
      age, education, and work experience; the Secretary
      presumes that a claimant who is afflicted with a “listed”
      impairment is unable to perform substantial gainful
      activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

      Assuming the claimant does not have a listed impairment,
      the fourth inquiry is whether, despite the claimant’s
      severe impairment, [she] has the residual functional
      capacity to perform [her] past work. Finally, if the
      claimant is unable to perform [her] past work, the
      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.
Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given [her] residual functional capacity.” Gonzalez ex rel.

Guzman v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243

(2d Cir. 2010) (citing 68 Fed. Reg. 51155 (Aug. 26, 2003));

Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per

curiam)). “Residual functional capacity” (“RFC”) is what a


                                 7
person is still capable of doing despite limitations resulting

from her physical and mental impairments. See 20 C.F.R.

§404.1545(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978).

“[E]ligibility for benefits is to be determined in light of the

fact that the Social Security Act is a remedial statute to be

broadly construed and liberally applied.” Id. (citation and

internal quotation marks omitted).

IV.   THE ALJ’S DECISION

      Following the above-described five-step evaluation process,

the ALJ concluded that plaintiff was not disabled under the Act.

See Tr. 36. At step one, the ALJ found that plaintiff had not

engaged in substantial gainful activity from the alleged onset

date of July 2, 2009, through her last insured date of March 31,

2015. See Tr. 26. At step two, the ALJ found that plaintiff had

the severe impairments of “degenerative disc disease of the

cervical spine, status post cervical spine discectomy and

fusion; mood disorder; degenerative disc disease of the lumbar

and thoracic spine; lumbar spine scoliosis; chronic pain

                                 8
syndrome.” Tr. 26-27 (citations omitted).

     At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of any of the listed impairments in 20 C.F.R. Pt.

404, Subpt. P, App. 1. See Tr. 27. The ALJ specifically

considered Listings 1.04 and 12.04. See Tr. 27-29. Before moving

on to step four, the ALJ found plaintiff had the RFC

     to perform light work as defined in 20 CFR 404.1567(b)
     except she used a cane frequently for walking. She could
     occasionally reach overhead with her left and right arm.
     She could climb ramps and stairs frequently; never climb
     ladders, ropes or scaffolds; balance frequently; stoop
     occasionally; kneel frequently; crouch frequently; crawl
     occasionally. She could never work at unprotected
     heights.   She   could   perform  repetitive   work   or
     continuously perform the same work, according to set
     procedures, sequence, or pace. She could have occasional
     contact with the public, and could not perform tasks
     requiring teamwork with coworkers. She could tolerate
     occasional changes in her work setting and work
     procedures and can set simple goals.

Tr. 29.

     At step four, the ALJ concluded that plaintiff was unable

to perform any of her past relevant work. See Tr. 34. At step

five, and after considering the testimony of the VE as well as

plaintiff’s age, education, work experience, and RFC, the ALJ

found that jobs existed in significant numbers in the national

economy that plaintiff could perform. See Tr. 35-36.

V.   DISCUSSION

     Plaintiff alleges that the ALJ erred in multiple ways. See


                                9
generally Doc. #21-3. The Court finds that the ALJ erred at step

five by failing to resolve an apparent conflict between the

Dictionary of Occupational Titles (“DOT”) and the testimony of

the VE; the Court does not address plaintiff’s other alleged

claims of error.

     Plaintiff argues, inter alia, that the physical

requirements for the jobs identified by the ALJ, as outlined in

the Selected Characteristics of Occupations Defined in the

Revised Dictionary of Occupational Titles (“SCO”), a companion

piece to the DOT, exceed the limitations set forth in

plaintiff’s RFC.4 See Doc. #21-3 at 18-20.

     At the hearing, the ALJ posed a hypothetical question to

the VE. See Tr. 85. The ALJ described the limitations set forth

in the RFC that was ultimately imposed, and asked the VE whether

jobs would be available for a person with those restrictions, at

plaintiff’s age, education, and experience. See Tr. 85-86. In

response, the VE identified three jobs that plaintiff could

perform with the restrictions noted: Laundry Folder, DOT

369.687-018; Assembler Plastic Hospital Products, DOT 712.687-

010; and Ticket Taker, DOT 344.667-010. See Tr. 35.

     The VE’s testimony that plaintiff could perform these jobs


4 Plaintiff also challenges the substance of the ALJ’s RFC
determination. See Doc. #21-3 at 14-18. The Court does not reach
that issue.


                               10
conflicted with the provisions of the DOT/SCO. According to the

DOT/SCO, each of the identified jobs requires frequent reaching.

See Doc. #21-1 at 18-19; Dep’t of Labor, SCO 313 (1993) (Laundry

Folder, DOT 369.687-018); id. at 288 (Assembler Plastic Hospital

Products, DOT 712.687-010); id. at 369 (Ticket Taker, DOT

344.667-010). The RFC, however, limits plaintiff to occasional

overhead reaching. See Tr. 29.

     The conflict between the VE’s testimony and the SCO’s

description of these jobs was obvious, and triggered the ALJ’s

duty to identify and resolve the conflict.5 This duty was

recently addressed by the Second Circuit:

     A   2000    Social   Security   Administration    Policy
     Interpretation Ruling (the “Ruling”)[, SSR 00-4p, 2000
     WL 1898704, at *2 (Dec. 4, 2000),] governs the
     Commissioner’s assessment of whether any particular job
     can accommodate a given claimant’s physical limitations.
     Under the Ruling, the Commissioner relies primarily on
     the Dictionary for information about the job’s
     requirements but may also use vocational experts to
     resolve complex vocational issues. If the Commissioner
     does consider the testimony of such experts, however,
     she must be alert to the possibility of apparent
     unresolved conflicts between the testimony and the
     Dictionary. In light of this possibility, the Ruling
     tasks    the    Commissioner   with    an    affirmative
     responsibility to ask about any possible conflict, and

5 “[G]iven the DOT’s significance as a source of jobs data
regularly relied on by the ALJ, it seems to us quite likely that
the ALJs are familiar with and have ready access to it. This
seems especially likely since the Social Security Administration
requires the ALJs to take administrative notice of the DOT. Any
apparent conflict, then, between the VE’s testimony and DOT data
is likely not something the ALJ will need much help in
identifying.” Washington v. Comm’r of Soc. Sec., 906 F.3d 1353,
1365 (11th Cir. 2018).
                                 11
     to elicit a reasonable explanation for any such conflict
     before relying on the vocational expert’s testimony.

Lockwood v. Comm’r of Soc. Sec. Admin., 914 F.3d 87, 91 (2d Cir.

2019) (citations and quotation marks omitted) (emphasis added).6

     The Commissioner does not argue that there was no conflict

between the VE’s testimony and the SCO, or that the ALJ did not

have a duty to identify any such conflict. See Doc. #25-1 at 18.

Rather, the Commissioner attempts to distinguish Lockwood,

asserting that the ALJ in this matter adequately fulfilled his

obligations:7

     In [Lockwood], the ALJ merely asked if the vocational
     expert’s testimony was consistent with the DOT and the
     expert responded that it was. [Lockwood, 914 F.3d] at
     93. Here, the ALJ inquired further, asking the
     vocational expert whether the DOT covered all the
     limitations in the hypothetical, and the VE testified
     that it did not (Tr. 87-89). The vocational expert
     testified that she based her testimony not only on the
     DOT, but on her professional experience, which included
     28 years of working in vocational rehabilitation,
     placing individuals in these same jobs, and seeing the
     jobs performed (Tr. 87-89). Where a vocational expert’s
     testimony is based on her professional experience and
     clinical judgment and is not undermined by any evidence
     in the record, the ALJ is entitled to rely on it.
     McIntyre v. Colvin, 758 F.3d 146, 152 (2d. Cir. 2014).



6 The Lockwood court stated: “This opinion’s references to the
Dictionary also include where relevant the Dictionary’s
companion publication, the Selected Characteristics of
Occupations Defined in the Revised Dictionary of Occupational
Titles.” Lockwood, 914 F.3d at 90 n.2.

7 Lockwood was decided by the Second Circuit after plaintiff
filed her motion, but before the Commissioner filed his.


                               12
Id. The Commissioner’s argument fails, for several reasons.

    First, the Court notes that the ALJ and the VE did not, in

fact, discuss the conflict at issue here, that is, reaching.

Rather, in response to the ALJ’s inquiry, the VE stated that the

DOT did not address the non-exertional limitations set by the

RFC. No mention was made of the reaching restrictions. The

relevant colloquy was as follows:

    Q Okay. Is your testimony consistent with the DOT
    regarding all of this?
    A Yes, Your Honor.
    Q Okay. Does the DOT cover, or does the DOT specifically
    address the limitations built into this hypothetical
    regarding occasional contact with the public and no
    tasks requiring team work with coworkers, and tolerating
    occasional changes in work setting and work procedures,
    and setting simple work goals? Does the DOT --
    A No, Your Honor.
    Q Okay. What do you base that, your testimony upon with
    regard to those limitations?
    A I based it on professional experience.
    Q Okay. And your professional experience includes how
    many years of doing what?
    A   Twenty-eight   years   of  working   in   vocational
    rehabilitation, placing individuals in these same jobs.
    Q Okay. Hold on. And have you actually seen these jobs
    performed, ma’am?
    A Yes, Your Honor.
    Q And do you draw upon that experience in answering this
    hypothetical?
    A Yes, I do.
    Q Other than the matters that are, that are based upon
    your professional experience, is all the rest of your
    testimony today consistent with the DOT?
    A Yes, it is.

Tr. 86-87 (emphases added). Neither the ALJ nor the VE

identified the conflicts between the DOT/SCO reaching

requirements and the RFC. Thus, the inquiry made could not

                               13
possibly satisfy the Commissioner’s obligation as to reaching.

     Second, the inquiry that was made would not even satisfy

the Commissioner’s obligation as to non-exertional limitations,

because more is required than simple inquiry. In Lockwood, the

District Court8 had held that any conflict between the VE’s

testimony and the DOT “was reconciled because the vocational

expert’s testimony indicates that she based her opinion on her

own experience observing the performance of the identified

jobs.” Lockwood N.D.N.Y. decision, 2017 WL 2656194, at *5. This

is, essentially, the argument the Commissioner adopts here. But

the Second Circuit expressly rejected that reasoning, in

reversing the District Court in Lockwood:

     [W]e decline to follow the District Court in inferring
     that [the VE’s] personal observations of the jobs about
     which she testified led her to conclude that those jobs
     do not entail overhead reaching. While [the VE’s]
     observations may well explain the apparent discrepancy
     between her testimony and the Dictionary, the fact
     remains that it is the Commissioner’s responsibility to
     obtain   a   reasonable  explanation   for   any   such
     discrepancies, and not this Court’s obligation to
     concoct one post hoc.

Lockwood, 914 F.3d at 93 n.4 (citations and quotation marks

omitted). “The Second Circuit held that teasing out such details

and discrepancies ‘is precisely why the Commissioner bears an

“affirmative responsibility” to ask about “any possible conflict


8 The District Court opinion is Lockwood v. Comm’r of Soc. Sec.,
No. 6:16CV0648(CFH), 2017 WL 2656194 (N.D.N.Y. June 20, 2017)
(herein, the “Lockwood N.D.N.Y. decision”).
                               14
between [vocational expert] evidence and information provided

in’” the DOT.” Haman v. Berryhill, No. 3:17CV1752(VAB), 2019 WL

1383439, at *16 (D. Conn. Mar. 27, 2019) (quoting Lockwood, 914

F.3d at 93 (quoting SSR 004p)) (emphasis added, alteration in

original). Accordingly, the Court rejects the Commissioner’s

argument that Lockwood is meaningfully distinct from the instant

case.

     The Court thus turns to Lockwood, and the precedent on

which it relies. Both the Circuit Court and District Court

opinions in Lockwood describe in some detail the underlying ALJ

decision, and the testimony of the VE.9

     The ALJ found that Mr. Lockwood had the residual functional

capacity (“RFC”) to perform “a full range of light work” with a

variety of exceptions, including, as relevant here: “[T]he

claimant must avoid all overhead reaching tasks and constant

upper extremity reaching, handling, and fingering tasks[.]”

Lockwood N.D.N.Y. decision, 2017 WL 2656194 at *1–2. At the

hearing, the ALJ solicited testimony from the VE, who “offered

her opinion that a person of Lockwood’s age, education, and




9 Due to the sensitive nature of the information contained in the
administrative records of Social Security proceedings, those
records generally are not publicly accessible. Accordingly, the
Court is unable to cite directly to the transcript of the
Lockwood administrative hearing. Instead, the Court relies on
the descriptions of those proceedings, contained in the opinions
of the District and Circuit Courts.
                               15
experience could perform the physical tasks associated with

three specific jobs ... as long as he retained the ability to

perform light work that did not require any overhead reaching.”

Lockwood, 914 F.3d at 89. The ALJ found that there were jobs

that Mr. Lockwood could perform, and thus denied benefits.

    On appeal to the District Court, and again on appeal to the

Circuit Court, Mr. Lockwood argued that the ALJ’s decision was

in error because the VE “had identified three jobs capable of

being performed by a person who cannot reach overhead, but that

the [DOT’s] descriptions of these jobs state without

qualification that each requires ‘reaching.’” Lockwood, 914 F.3d

at 90.

    The Second Circuit stated:

    Our analysis begins and ends with Lockwood’s argument
    that the Commissioner’s finding that he is capable of
    performing the three jobs identified by [VE] Heller was
    not based on substantial evidence. In Lockwood’s view,
    the evidence upon which the Commissioner relied in
    determining what physical demands those jobs entail —
    Heller’s testimony — cannot constitute substantial
    evidence because it contains an apparent, unresolved
    conflict with the [DOT]. We agree and therefore conclude
    that the District Court erred in declining to set aside
    the Commissioner’s benefits denial.

Lockwood, 914 F.3d at 91. Because Lockwood is relatively recent,

and in light of the Commissioner’s position in this matter, some

attention to the details of Lockwood is warranted.

    The conflict in Lockwood – as here – relates to reaching.

“[A] 1985 Social Security Program Policy Statement defines

                                 16
‘reaching’ as ‘extending the hands and arms in any direction,’

SSR 85-15, 1985 WL 56857, at *7 (Jan. 1, 1985) (emphasis

added)[.]” Lockwood, 914 F.3d at 92. Thus, where as here, the

jobs identified by a VE are defined as requiring reaching, “a

claimant with a restriction on overhead reaching” may not be

able to perform the jobs. Id. “Testimony that a claimant with

overhead reaching limitations is capable of performing a job

that the [DOT] describes as requiring ‘reaching,’ then, creates

at least an apparent conflict that triggers the Commissioner’s

duty to elicit an explanation that would justify crediting the

testimony.” Id.

     At step five of the sequential analysis performed by an ALJ,

the Commissioner has “the burden of showing that [a claimant] is

actually capable of performing” jobs identified by the VE. Id. at

93. “If the Commissioner wished to rely on [the VE’s] expert

testimony to carry that burden, the Ruling makes clear that she

was obliged to identify and resolve the apparent conflict between

that testimony and the [DOT], even if there is a chance that, upon

inquiry, no actual conflict would have emerged.” Id. (footnote

omitted). Notably, the Lockwood Court observed that it was not

enough for the ALJ to inquire regarding any conflict; any such

conflict must be resolved. See id.

     The Second Circuit relied, in Lockwood, on an Eleventh

Circuit case, Washington v. Comm’r of Soc. Sec., 906 F.3d 1353

                               17
(11th Cir. 2018). In Washington, the plaintiff argued “that SSR

00-4p imposes a robust duty on the ALJs to independently

identify and resolve VE-DOT conflicts.” Washington, 906 F.3d at

1361. The Eleventh Circuit, in Washington, closely examined the

relevant SSR and related case law, concluding: “During or after

the hearing, the ALJ is expected to take notice of apparent

conflicts, even when they are not identified by a party, and

resolve them.” Id. at 1363 (emphasis added).

    It is the need for resolution of any potential conflict

that the Commissioner’s position in this matter ignores. The

Second Circuit’s conclusion in Lockwood makes it clear that an

ALJ must not only identify and inquire into any apparent

conflicts, but must actually resolve such conflicts:

    In the end, the Commissioner failed to reconcile [the
    VE’s] testimony that a person with an overhead reaching
    limitation can perform the three jobs at issue here with
    the [DOT’s] indication that all three jobs require
    “reaching.” [The VE’s] testimony cannot, then, represent
    substantial evidence capable of demonstrating that
    Lockwood can successfully perform work in the national
    economy. It may well be that the apparent conflict
    between [the VE’s] testimony and the [DOT] is
    susceptible to easy resolution—if, for example, the
    reaching involved in the three jobs at issue consists
    exclusively of lateral or downward reaching. But it is
    not our role to speculate as to how or whether that
    conflict might have been resolved had the Commissioner
    carried out her responsibility to probe such matters.
    Instead, we must reverse and remand for further
    proceedings so that the Commissioner may have the
    opportunity to conduct the requisite inquiry in the
    first instance.

Lockwood, 914 F.3d at 94 (emphasis added). The ALJ is required

                               18
to resolve conflicts at the administrative level; the Court

cannot conduct that inquiry. Where the ALJ does not fully

discharge his duty to resolve any apparent conflicts between the

VE’s testimony and the DOT, remand is appropriate. Cf. Galarza

v. Berryhill, No. 3:18CV00126(SALM), 2019 WL 525291, at *16 (D.

Conn. Feb. 11, 2019).

VI.   CONCLUSION

      “[T]he Commissioner’s denial was based on evidence that

contained an apparent conflict with the [DOT’s] authoritative

guidance, and [] the Commissioner failed to take any steps to

explore or resolve that conflict.” Lockwood, 914 F.3d at 94.

Remand is therefore required so that the Commissioner may

“conduct the requisite inquiry in the first instance.” Id.

      On remand, the ALJ shall conduct a new hearing on

plaintiff’s application. The ALJ shall not be limited by any of

his prior findings. The Court does not reach the merits of

plaintiff’s remaining arguments. On remand the Commissioner

shall address the other claims of error not resolved herein.

      In addition to addressing the other claims of error raised

by plaintiff, on remand, the Commissioner shall also resolve the

question of whether plaintiff engaged in substantial gainful

activity “from October 2012 through January 2014, [when she

earned] a gross amount of $120,000 per year.” Tr. 26.

      The Court offers no opinion on whether the ALJ should or

                                19
will find plaintiff disabled on remand.

    For the reasons set forth herein, plaintiff’s Motion to

Reverse or Remand [Doc. #21] is GRANTED, to the extent that it

seeks remand for further proceedings, and defendant’s Motion for

an Order Affirming the Decision of the Commissioner [Doc. #25]

is DENIED.

    SO ORDERED at New Haven, Connecticut, this 16th day of

August, 2019.

                                    _________/s/_______________
                                    HON. SARAH A. L. MERRIAM
                                    UNITED STATES MAGISTRATE JUDGE




                               20
